DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 08/26/2021.
Claims 37-46 have been added.
Claims 17-28 have been canceled.
Claims 37-46 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Examiner acknowledges Applicant’s confirmation on page 13 of Remarks of an election without traverse to prosecute Group II. Examiner also acknowledges Applicant’s cancellation of claims 17-28 and reintroduction of the claimed subject matter in new claims 37-46 to avoid confusion regarding the missing claim numbers in the original claim set.
Applicant’s arguments, see page 13, filed 08/26/2022, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections have been withdrawn. 
Applicant’s arguments, see page 14, filed 08/26/2022, with respect to the objections to the specification and abstract have been fully considered and are persuasive. The objections to the specification and abstract have been withdrawn. 
Applicant’s arguments, see page 14, filed 08/26/2022, with respect to the claim objections have been fully considered and are persuasive. Claims 17-28 have been canceled and their subject matter has been reintroduced in properly numbered claims 37-46. In addition to claim 25 being canceled, the language at issue in claim 25 has been corrected in corresponding claim 45. The claim objections have been withdrawn. 
Applicant’s arguments, see pages 14-18, filed 08/26/2022, with respect to the 35 U.S.C. 101 rejections of claims 17-24 have been fully considered but are not persuasive. The 35 U.S.C. rejections have been withdrawn in light of the cancellation of the claims, but 35 U.S.C. rejections using similar reasoning have been applied to new claims 37-44. 
First, Applicant argues on pages 14 and 15 that the claimed invention does not recite a mental process. Specifically, Applicant argues that the claims requiring at least one processor to process the plurality of wireless signals to generate first information indicative of a location of an object and the transmission and reception of information to/from a server cause the claims to not recite a mental process. Examiner respectfully disagrees. Per MPEP 2106.04(a)(2) III.C. “In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process”. Regarding the processor used to process the plurality of wireless signals, the processor is being used as a tool to perform a mental process. Specifically, considering the specification and claim 44, evaluating the time delay in the time of arrival of two different signals to determine which signal origin is closer is an example of the mental process being performed, and the processor is merely being used as a tool to generate the first information (i.e. closer to signal origin A than signal origin B, etc.). Therefore, the processing of the signals, while recited as being performed by a processor in the claims, still recites a mental process.
Regarding the communication with the server, Examiner notes that these steps fall into performing a mental process in a computing environment as discussed in the citation above. Specifically, the communication of the first information and receiving of coordinates can be performed by a human through verbal and/or written means (see MPEP 2106.04(a)(2) III.B. “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea”). Taking this communication and moving it to a computing environment does not prevent the claim from reciting a mental process. 
Further, the function being performed by the server itself is also a mental process being performed on a generic computer, which per MPEP 2106.04(a)(2) III.C. still recites a mental process. Specifically, taking information about the plurality of locations of objects and constructing a map can be done either mentally or by a human with pen and paper, which is a mental process per the MPEP 2106.04(a)(2) III.B. citation above. The map made by a human would still mitigating spoofing, as location information from a plurality of sources would still be used to make the map (specification [0223] for spoofing mitigated by “corroborating” location data from different sources). A location outlier or spoofed location would be recognizable by a human as not matching with the remainder of the location information. Therefore, the claims recite mental process.
Applicant then argues on pages 15-17 that the claims are integrated into a practical application. Applicant specifically argues that Examiner overly parsed claim 17 and did not meet their burden to establish that the judicial exception of the claim is not integrated into a practical application. Examiner respectfully disagrees. Examiner notes that Prong 2 of step 2A “asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception… Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application” (MPEP 2106.04 II.A.2.). While Applicant does not specify which of the “large number” of additional features that Examiner allegedly ignored in the Prong 2 analysis, Examiner is interpreting these features as the processing of the signals, transmitting first information, and receiving coordinates that were discussed above as part of the mental process of the claims. However, per MPEP 2106.04 II.A.2., judicial exceptions cannot integrate a claim into a practical application, so only additional elements are evaluated as to whether they, individually or as a whole, integrate the judicial exception into a practical application. In other words, the features of the claim that recite an abstract idea are addressed in Prong 1, while the remaining “additional elements” are addressed in Prong 2 and Step 2B. Therefore, Examiner did not include the mental processes at Prong 2 in the claim 17 rejection.
Regarding the merits of the identified additional elements, Examiner notes that they all, individually and as a whole, are recited a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic computing components. Per MPEP 2106.05(f)(2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Similar as to discussed above, the mental processes of the claims are merely implemented using a generic transceiver, “access points”, processor, and server receiving/transmitting data). Therefore, the additional elements of claim 37 still do not integrate the claim’s abstract idea into a judicial exception or provide significantly more. 
Regarding Applicant’s argument on pages 17-18 surrounding the alleged improvement to network security, Examiner respectfully disagrees. First, Examiner notes that the map generation Applicant is citing to as providing the improved security and spoofing mitigation is part of the abstract idea and therefore cannot integrate the claim into a practical application or amount to significantly more because it is not evaluated in Prong 2 or Step 2B. Further, per MPEP 2106.05(a), “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below.” While the claimed invention may prevent/mitigate spoofing of a location, the spoofing is mitigated via an improvement to the abstract idea, not provided by the recited additional elements. Specifically, the spoofing is mitigated by locations being “‘corroborated’ by many independent ‘eyewitnesses’, individual 122, 124, 126” (specification [0223]). Therefore, it is in the gathering of location information from multiple perspectives that mitigates spoofing/increases security, not anything about the functioning and/or combination of the additional elements. Accordingly, the additional elements of the claims do not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. The 35 U.S.C. 101 rejections of claims 37-44 have been maintained.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim 17 on pages 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Examiner has applied the 103 rejection of claim 17 to new claim 37, using the Dahm et al. reference (U.S. Pre-Grant Publication No. 2020/0359113, hereafter known as Dahm) to teach the server generating a map to mitigate spoofing argued by Applicant as not being taught by Moshfeghi and Kim.
By the same reasoning, Applicant’s arguments regarding the remaining claims on page 21 of the Remarks are also moot.
Claim Interpretation
Examiner notes that, as currently claimed, the limitation “…constructing the map to mitigate spoofing which corresponds to a misrepresentation of a location of the object relative to a location of one or more of the plurality of access points in the infrastructure” of claims 37, 43, and 45 appears to be intended use of the server-generated map. Examiner has applied prior art to this limitation in the 35 U.S.C. 103 section below, but nonetheless suggests amending this limitation so as to clearly establish patentable weight.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mental process. 
As an initial matter, claims 37-44 fall into at the statutory category of a machine/system. Claims 45-46 fall into at least the statutory category of a manufacture/product. Therefore, all claims fall into at least one of the statutory categories. Analysis proceeds to Step 2A Prong 1. 
In claim 37, the limitation of “process the plurality of wireless signals from the plurality of access points to generate first information indicative of a plurality of locations of the object based on the location information for the plurality of access points as the object moves through the infrastructure”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A system for performing chain of custody monitoring, the system comprising: a location tag including: at least one transceiver for receiving a plurality of wireless signals from a plurality of access points in an infrastructure, the plurality of wireless signals providing location information for the plurality of access points in the infrastructure; and at least one processor for being coupled to the at least one transceiver and to an object, the at least one processor being programmed,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “transmit the first information to a server to construct a map indicating the plurality of locations of the object relative to the location information for the plurality of access points, the server constructing the map to mitigate spoofing which corresponds to a misrepresentation of a location of the object relative to a location of one or more of the plurality of access points in the infrastructure; and receive a plurality of location coordinates from the server identifying the plurality of locations of the object based on the first information as the object travels from a starting point to an arrival point”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (wireless communicating, a server). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a location tag, at least one transceiver for receiving a plurality of wireless signals, a plurality of access points in an infrastructure, at least one processor, wirelessly transmitting the first information to a server, and a server. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a location tag, at least one transceiver for receiving a plurality of wireless signals, a plurality of access points in an infrastructure, at least one processor, wirelessly transmitting the first information to a server, and a server amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 38-42 further limit the abstract idea of claim 37 without adding any new additional elements. Therefore, by the analysis of claim 37 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 43, the limitation of “process the plurality of wireless signals from the plurality of access points to generate first information indicative of a plurality of locations of the parcel based on the location information for the plurality of access points as the parcel moves through the infrastructure”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A system for monitoring a transit of a parcel, the system comprising: a location tag including: at least one transceiver for receiving a plurality of wireless signals from a plurality of access points in an infrastructure, the plurality of wireless signals providing location information for the plurality of access points in the infrastructure; and at least one processor for being coupled to the at least one transceiver and to the parcel, the at least one processor being programmed,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitation of “transmit the first information to a server to construct a map indicating the plurality of locations of the parcel relative to the location information for the plurality of access points, the server constructing the map to mitigate spoofing which corresponds to a misrepresentation of a location of the parcel relative to a location of one or more of the plurality of access points in the infrastructure; and receive a plurality of location coordinates from the server identifying the plurality of locations of the parcel based on the first information as the parcel travels from a starting point to an arrival point”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (wireless communication, a server). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a location tag, at least one transceiver for receiving a plurality of wireless signals, a plurality of access points in an infrastructure, at least one processor, wirelessly transmitting the first information to a server, and a server. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a location tag, at least one transceiver for receiving a plurality of wireless signals, a plurality of access points in an infrastructure, at least one processor, wirelessly transmitting the first information to a server, and a server amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 44 further limits the abstract idea of claim 43 without adding any new additional elements. Therefore, by the analysis of claim 43 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Regarding claims 45-46, the claims are patent eligible because the claims are directed to a shipping container instead of monitoring chain of custody or monitoring transit. Because claims 45 and 46 are claiming the shipping container, the claims merely involve the mental process recited above regarding claims 37-44. Per MPEP 2106.04 II.A.1., “Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis)”. Therefore, because claims 45 and 46 merely involve an exception, they are eligible at Step 2A Prong 1 without further analysis required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (U.S. Pre-Grant Publication No. 2010/0309051, hereafter known as Moshfeghi) in view of Kim et al. (U.S. Patent No. 10,121,118; hereafter known as Kim) and Dahm et al. (U.S. Pre-Grant Publication No. 2020/0359113, hereafter known as Dahm).
Regarding claim 37, Moshfeghi teaches:
A system  including: at least one transceiver for receiving a plurality of wireless signals from a plurality of access points in an infrastructure, the plurality of wireless signals providing location information for the plurality of access points in the infrastructure (see Fig. 1 and [0055]-[0057] for overall system and [0068] "Each radio 415 includes an antenna 420, a transmit module 430, a receive module 432, and a digital baseband module 435. The radios 415 of the moving scanner 400, as well as the radios (e.g., satellites 440-443, access points 444-449, and cell towers 450 and 455) in the geographical area of interest (i.e., the environment 405) may be Multiple-Input Multiple-Output (MIMO) systems that have multiple antennas which transmit independently and hence improve the accuracy by providing more channel characteristics data" for transceivers receiving signals from access points 115-117 in Fig. 1. See [0121] “The process characterizes each received signal using one or more signal characterization parameters such as channel FFT coefficients, time of arrival delay using preamble correlation, beacon signal strength, etc… Each signal has a unique identifier that identifies the source of the signal. Such identifiers in some embodiments include MAC ID for WLAN, cell tower ID for cellular, Satellite ID for GPS, etc.” and [0072] for access points being installed at known locations for plurality of wireless signals having characteristics related to the location of the device and the access points. Finally, Examiner notes that “infrastructure” as used in Applicant’s disclosure includes outdoor environments, see specification [0185] “abundant population of access points 122, 124, 126 that are distributed in both indoor establishments and an external infrastructure (e.g., outside or open infrastructure)”)
and at least one processor for being coupled to the at least one transceiver and to an object (see Fig. 4 element 450 connecting to transceivers 430,432, 435 and [0069] "A controller module 450 manages the operations of all radios 415" and [0189] "Computer is meant in its broadest sense, and can include any electronic device with a processor (e.g., moving scanner, mobile device" for controller being the processor and coupled to the object)
the at least one processor being programmed to: process the plurality of wireless signals from the plurality of access points to generate first information indicative of a plurality of locations of the object based on the location information for the plurality of access points as the object moves through the infrastructure (see [0121] "the process extracts (at 1010) characteristics of all the signals received by all of the mobile device's receivers. The process characterizes each received signal using one or more signal characterization parameters such as channel FFT coefficients, time of arrival delay using preamble correlation, beacon signal strength, etc. The details of extracting characteristics of signals are described above by reference to FIGS. 3-6. Each signal has a unique identifier that identifies the source of the signal. Such identifiers in some embodiments include MAC ID for WLAN, cell tower ID for cellular, Satellite ID for GPS, etc." The controller extracting the characteristics of the wireless signals from the access points to generate information indicative of the locations. See [0034] for the mobile device being a moving scanner that moves about a geographical area of interest)
wirelessly transmit the first information to a server (see [0129] "the process transfers (at 1035) the extracted channel characteristics data from the mobile device to a network server" and [0070] "the channel characteristics data stored in memory 460 is transferred to a centralized networked database 410 at regular time intervals. In some embodiments, the transfer of data is carried out by a local server 465 that makes a...wireless connection (e.g., using cellular, public hotspot WLAN, or other wireless method) to a networked server 470")
and wirelessly receive a plurality of location coordinates from the server identifying the plurality of locations of the object based on the first information  (see [0129] "The process calculates (at 1045) the mobile device's position by the networked server using interpolation and matching techniques as described above for the operation 1025. The process then optionally filters (at 1050) the calculated position or location of the mobile device by the network server's position module and sends the filtered position back to the mobile device" and [0092] "position or location information of a mobile device includes the actual coordinates of the mobile device")
Moshfeghi additionally teaches generally that the location being determined is of a wireless device (vehicle, mobile device as in [0034]) that can use the location for navigation ([0131]). Moshfeghi further teaches a navigation module on the user device takes the position of the device returned by the server and plots the location on a map in [0131]. Moshfeghi further teaches in [0034] “One of ordinary skill in the art would realize that other moving objects equipped with radios can be used without deviating from the teachings of the invention”. However, Moshfeghi does not explicitly teach monitoring the chain of custody of an object with a location tag as the object travels from a starting point to an arrival point, and Moshfeghi also does not explicitly teach a server constructing a map indicating the plurality of locations of the object relative to the location information of the plurality of access points to mitigate spoofing. Kim teaches:
A system for performing chain of custody monitoring, the system comprising: a location tag including: at least one transceiver for receiving a plurality of wireless signals from a plurality of access points in an infrastructure (see Col. 7 lines 32-38 "FIG. 3 is a diagram illustrating one embodiment of a system 300 for confirming delivery of multiple packages 206 using radio tags 208a-208n employing long range radio transmission techniques. The radio tags 208a-208n may include a transmitter for one-way communication with the network 122 or a transceiver for two-way communication with the network 122" tracking chain of custody of package, Examiner notes that "chain of custody" as used in [0234] of Applicant's specification includes location tracking of packages. Also see Col. 12 lines 27-31 “the wireless communication device may be…an access point or other device that may receive and/or transmit information wirelessly” for tags communicating wireless with access points)
the object travels from a starting point to an arrival point (see Col. 3 lines 5-9 "when a customer orders multiple items from an electronic commerce company or Internet-based retailer, the items may be shipped to the customer from a fulfillment center of the electronic commerce company via one or multiple packages")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim with Moshfeghi. As Kim states in Col. 1 lines 10-14 “there is a need for improved systems and methods to facilitate identifying when a package is incorrectly included or omitted in a group of multiple packages being delivered to a customer address”. Kim additionally teaches in Col. 7 line 65 thru Col. 8 line 30 that signal processing methods like time difference of arrival, which is also taught in Moshfeghi [0121], can be used to fulfill this need. Therefore, it would have been obvious to incorporate package location monitoring of Kim into the device positioning techniques of Moshfeghi.
Further, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of tracking of devices on packages in transit of Kim for the tracking of mobile devices for navigation of Moshfeghi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Moshfeghi and Kim still does not explicitly teach a server constructing a map indicating the plurality of locations of the object relative to the location information of the plurality of access points to mitigate spoofing. However, Dahm teaches:
a server to construct a map indicating the plurality of locations of the object relative to the location information for the plurality of access points (see [0024]-[0025]  “an interactive electronic map is generated of the physical space. This interactive electronic map may be based on a floor plan or other architectural diagram of the space. Also located on the interactive electronic map is the location of each of a plurality of sensors that are installed in the physical space”. See [0089] “In an exemplary map of a school 400 depicted in FIG. 4, wireless-enabled devices may be located as being present in a Gym and Classrooms” and claim 1 “the determining the location further comprising mapping a received signal from the wireless-enabled device to an electronic interactive map of the physical space with a known marked location for each of the plurality of sensors” for the generated map having the locations of devices and sensors both plotted)
the server constructing the map to mitigate spoofing which corresponds to a misrepresentation of a location of the object relative to a location of one or more of the plurality of access points in the infrastructure (see [0054] “The system for monitoring location of wireless-enabled devices may compare the number of devices scanned and their corresponding MAC addresses over time to determine which device MAC addresses may be spoofed. For example, 15 devices may be picked up by the passive scanning method at a first time. When the next scanning occurs at a second time (40 seconds later), the system for monitoring location of wireless-enabled devices may determine that 15 devices are also picked up by the scanning and in approximately the same location, but the MAC address of at least one of the devices has changed. From this information, the system can probabilistically determine that the two different MAC addresses from a device at the same location are most likely both attributable to a single wireless-enabled device” comparing locations of two apparently different MAC addresses to determine whether a MAC address is being spoofed. Also see [0056] for probabilistically determining spoofed devices where the devices move. In this case, Examiner notes that spoofing in these cases is attempting to misrepresent a location of the object by attempting to change/hide its MAC address from the system so the system thinks an object is in an area when it actually is not)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the mapping and spoof mitigation of Dahm with the combination of Moshfeghi and Kim. As Dahm states in [0069] “Utilizing a combination of known locations of sensors and the electronic interactive map of the space, a physical location of a wireless-enabled device can be determined and monitored with more accuracy”. Therefore, by incorporating the interactive map of Dahm, the location accuracy of the combined system can be improved. Regarding spoofing prevention, Dahm states in [0061] that the actual number of devices in the area can be determined. Therefore, the combined system will not “track” spoofed/fake devices.
Regarding claim 41, the combination of Moshfeghi, Kim, and Dahm teach all of the limitations of claim 37 above. Moshfeghi further teaches:
wherein the at least one processor is further configured to process the plurality of wireless signals to generate first information that is indicative of the location of the object based on a time of arrival of the plurality of wireless signals (see [0121] "the process extracts (at 1010) characteristics of all the signals received by all of the mobile device's receivers. The process characterizes each received signal using one or more signal characterization parameters such as...time of arrival delay using preamble correlation")
Regarding claim 42, the combination of Moshfeghi, Kim, and Dahm teach all of the limitations of claim 37 above. Moshfeghi further teaches:
wherein the at least one processor is further configured to process the plurality of wireless signals to generate first information that is indicative of the location of the object based on a carrier phase difference between the plurality of wireless signals (see [0037] "As an OFDM signal travels between a transmitter and a receiver, the system calculates the residual phase difference between pilot tone frequency pairs. By repeating this process with different OFDM transmitters (or receivers) with known coordinates, it is possible to process the residual phase differences to calculate the unknown position coordinates of an OFDM transmitter (or receiver)")
Regarding claim 43, Moshfeghi teaches:
A system  (see Fig. 1 and [0055]-[0057] for overall system and [0068] "Each radio 415 includes an antenna 420, a transmit module 430, a receive module 432, and a digital baseband module 435. The radios 415 of the moving scanner 400, as well as the radios (e.g., satellites 440-443, access points 444-449, and cell towers 450 and 455) in the geographical area of interest (i.e., the environment 405) may be Multiple-Input Multiple-Output (MIMO) systems that have multiple antennas which transmit independently and hence improve the accuracy by providing more channel characteristics data" for transceivers receiving signals from access points 115-117 in Fig. 1. See [0121] “The process characterizes each received signal using one or more signal characterization parameters such as channel FFT coefficients, time of arrival delay using preamble correlation, beacon signal strength, etc… Each signal has a unique identifier that identifies the source of the signal. Such identifiers in some embodiments include MAC ID for WLAN, cell tower ID for cellular, Satellite ID for GPS, etc.” and [0072] for access points being installed at known locations for plurality of wireless signals having characteristics related to the location of the device and the access points. Finally, Examiner notes that “infrastructure” as used in Applicant’s disclosure includes outdoor environments, see specification [0185] “abundant population of access points 122, 124, 126 that are distributed in both indoor establishments and an external infrastructure (e.g., outside or open infrastructure)”)
and at least one processor for being coupled to the at least one transceiver and to the 
the at least one processor being programmed to: process the plurality of wireless signals from the plurality of access points to generate first information indicative of a plurality of locations of the (see [0121] "the process extracts (at 1010) characteristics of all the signals received by all of the mobile device's receivers. The process characterizes each received signal using one or more signal characterization parameters such as channel FFT coefficients, time of arrival delay using preamble correlation, beacon signal strength, etc. The details of extracting characteristics of signals are described above by reference to FIGS. 3-6. Each signal has a unique identifier that identifies the source of the signal. Such identifiers in some embodiments include MAC ID for WLAN, cell tower ID for cellular, Satellite ID for GPS, etc." The controller extracting the characteristics of the wireless signals from the access points to generate information indicative of the locations. See [0034] for the mobile device being a moving scanner that moves about a geographical area of interest)
wirelessly transmit the first information to a server (see [0129] "the process transfers (at 1035) the extracted channel characteristics data from the mobile device to a network server" and [0070] "the channel characteristics data stored in memory 460 is transferred to a centralized networked database 410 at regular time intervals. In some embodiments, the transfer of data is carried out by a local server 465 that makes a...wireless connection (e.g., using cellular, public hotspot WLAN, or other wireless method) to a networked server 470")
and wirelessly receive a plurality of location coordinates from the server identifying the plurality of locations of the  (see [0129] "The process calculates (at 1045) the mobile device's position by the networked server using interpolation and matching techniques as described above for the operation 1025. The process then optionally filters (at 1050) the calculated position or location of the mobile device by the network server's position module and sends the filtered position back to the mobile device" and [0092] "position or location information of a mobile device includes the actual coordinates of the mobile device")
Moshfeghi additionally teaches generally that the location being determined is of a wireless device (vehicle, mobile device as in [0034]) that can use the location for navigation ([0131]). Moshfeghi further teaches a navigation module on the user device takes the position of the device returned by the server and plots the location on a map in [0131]. Moshfeghi further teaches in [0034] “One of ordinary skill in the art would realize that other moving objects equipped with radios can be used without deviating from the teachings of the invention”. However, Moshfeghi does not explicitly teach monitoring the chain of custody of an object with a location tag as the object travels from a starting point to an arrival point, and Moshfeghi also does not explicitly teach a server constructing a map indicating the plurality of locations of the object relative to the location information of the plurality of access points to mitigate spoofing. Kim teaches:
A system for monitoring a transit of a parcel, the system comprising: a location tag including: at least one transceiver for receiving a plurality of wireless signals from a plurality of access points in an infrastructure (see Col. 7 lines 32-38 "FIG. 3 is a diagram illustrating one embodiment of a system 300 for confirming delivery of multiple packages 206 using radio tags 208a-208n employing long range radio transmission techniques. The radio tags 208a-208n may include a transmitter for one-way communication with the network 122 or a transceiver for two-way communication with the network 122" tracking chain of custody of package, Examiner notes that "chain of custody" as used in [0234] of Applicant's specification includes location tracking of packages. Also see Col. 12 lines 27-31 “the wireless communication device may be…an access point or other device that may receive and/or transmit information wirelessly” for tags communicating wireless with access points)
as the parcel travels from a starting point to an arrival point (see Col. 3 lines 5-9 "when a customer orders multiple items from an electronic commerce company or Internet-based retailer, the items may be shipped to the customer from a fulfillment center of the electronic commerce company via one or multiple packages")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim with Moshfeghi. As Kim states in Col. 1 lines 10-14 “there is a need for improved systems and methods to facilitate identifying when a package is incorrectly included or omitted in a group of multiple packages being delivered to a customer address”. Kim additionally teaches in Col. 7 line 65 thru Col. 8 line 30 that signal processing methods like time difference of arrival, which is also taught in Moshfeghi [0121], can be used to fulfill this need. Therefore, it would have been obvious to incorporate package location monitoring of Kim into the device positioning techniques of Moshfeghi.
Further, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of tracking of devices on packages in transit of Kim for the tracking of mobile devices for navigation of Moshfeghi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Moshfeghi and Kim still does not explicitly teach a server constructing a map indicating the plurality of locations of the object relative to the location information of the plurality of access points to mitigate spoofing. However, Dahm teaches:
a server to construct a map indicating the plurality of locations of the parcel relative to the location information for the plurality of access points (see [0024]-[0025] “an interactive electronic map is generated of the physical space. This interactive electronic map may be based on a floor plan or other architectural diagram of the space. Also located on the interactive electronic map is the location of each of a plurality of sensors that are installed in the physical space”. See [0089] “In an exemplary map of a school 400 depicted in FIG. 4, wireless-enabled devices may be located as being present in a Gym and Classrooms” and claim 1 “the determining the location further comprising mapping a received signal from the wireless-enabled device to an electronic interactive map of the physical space with a known marked location for each of the plurality of sensors” for the generated map having the locations of devices and sensors both plotted)
the server constructing the map to mitigate spoofing which corresponds to a misrepresentation of a location of the parcel relative to a location of one or more of the plurality of access points in the infrastructure (see [0054] “The system for monitoring location of wireless-enabled devices may compare the number of devices scanned and their corresponding MAC addresses over time to determine which device MAC addresses may be spoofed. For example, 15 devices may be picked up by the passive scanning method at a first time. When the next scanning occurs at a second time (40 seconds later), the system for monitoring location of wireless-enabled devices may determine that 15 devices are also picked up by the scanning and in approximately the same location, but the MAC address of at least one of the devices has changed. From this information, the system can probabilistically determine that the two different MAC addresses from a device at the same location are most likely both attributable to a single wireless-enabled device” comparing locations of two apparently different MAC addresses to determine whether a MAC address is being spoofed. Also see [0056] for probabilistically determining spoofed devices where the devices move. In this case, Examiner notes that spoofing in these cases is attempting to misrepresent a location of the object by attempting to change/hide its MAC address from the system so the system thinks an object is in an area when it actually is not)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the mapping and spoof mitigation of Dahm with the combination of Moshfeghi and Kim. As Dahm states in [0069] “Utilizing a combination of known locations of sensors and the electronic interactive map of the space, a physical location of a wireless-enabled device can be determined and monitored with more accuracy”. Therefore, by incorporating the interactive map of Dahm, the location accuracy of the combined system can be improved. Regarding spoofing prevention, Dahm states in [0061] that the actual number of devices in the area can be determined. Therefore, the combined system will not “track” spoofed/fake devices.
Regarding claim 44, the combination of Moshfeghi, Kim, and Dahm teach all of the limitations of claim 43 above. For the limitations introduced in claim 44, please see the rejection of claim 41 above.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view of Kim, Dahm, and Aryeetey et al. (U.S. Pre-Grant Publication No. 2017/0083861, hereafter known as Aryeetey).
Regarding claim 38, the combination of Moshfeghi, Kim, and Dahm teach all of the limitations of claim 37 above. The combination of Moshfeghi, Kim, and Dahm teaches tracking a package during its delivery. However, the combination of Moshfeghi, Kim, and Dahm does not explicitly teach the server transmitting second information indicative of a report of a plurality of locations of the object. Aryeetey teaches:
wherein the server is programmed to transmit second information indicative of a report corresponding to the plurality of locations of the object as the object traverses terrestrially from the starting point to the arrival point (see [0079] "the computing system can represent, for example, a specialized computer system configured to be a server for hosting the tracking webpage" and [0076] "the webpage 600 can be a tracking interface that receives one or more serial numbers and provides tracking information associated with the one or more serial numbers... The tracking information can include, but is not limited to: location information at specified times and dates" also Fig. 6 plurality of locations in report. Mail carriers of [0059] delivering mail “terrestrially”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Aryeetey with the combination of Moshfeghi, Kim, and Dahm. As Aryeetey states in [0003] “there is a desire for postal tracking products and methods, systems, and computer-readable media that track delivery items, for example, at delivery processing centers, while in transit, when near a delivery location, etc., thereby allowing the customer to determine a current location and/or an arrival time of a delivery item with increased accuracy”. Therefore, combining Aryeetey’s reporting system with the combination of Moshfeghi, Kim, and Dahm’s package delivery location tracking would satisfy this desire for tracking information being reported to customers.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view of Kim, Dahm and Colodny et al. (U.S. Pre-Grant Publication No. 2019/0340570, hereafter known as Colodny).
Regarding claim 39, the combination of Moshfeghi, Kim, and Dahm teach all of the limitations of claim 37 above. Moshfeghi further teaches:
wherein the server is further programmed to receive timestamps from the at least one processor  (see [0136] "process 400, compares the characterization data extracted from the mobile device's position with characterization data retrieved from the database that has a timestamp close to the time that the mobile device's characterization data is collected (e.g., a close time of day timestamp). In other embodiments, several values from the database are weighted based on proximity of their timestamps to the time that the mobile device's characterization data is collected in order to provide a value to compare with the Mobile device's characterization data" mobile device data has a time stamp attached of when it was collected, which is compared to time stamp of data in the database)
Moshfeghi teaches the location tracking data having time stamps as discussed above, but the combination of Moshfeghi, Kim, and Dahm does not explicitly teach using the timestamps to provide a total time in transit. However, Colodny teaches:
wherein the server is further programmed to receive timestamps from the least one processor to provide a total time the object has been in transit from the starting point to the arrival point based on the timestamps (see [0063] "Central server 208 may store tracking information 214 in central database 228...Tracking information 214 may include...a timestamp of when the at least one package was picked up, a timestamp of when the at least one package was delivered" start and end timestamps received from parcel stored in database provide a total transit time)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Colodny with the combination of Moshfeghi, Kim, and Dahm. As Colodny states regarding storing timestamps of pick up and delivery in [0063] “This provides for a chain of custody of the at least one package if it is lost or misplaced.” By combining the timestamp logging of Colodny, including the pickup and delivery stamps, into the combination of Moshfeghi, Kim, and Dahm, the resulting system would increase visibility of the package in case of a lost/misplaced package. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi in view of Kim, Dahm and Williams et al. (U.S. Pre-Grant Publication No. 2014/0330737, hereafter known as Williams).
Regarding claim 40, the combination of Moshfeghi, Kim, and Dahm teach all of the limitations of claim 37 above. Dahm further teaches sending alerts to administrators of a system based on device location information in [0040]-[0041]. The combination of Moshfeghi, Kim, and Dahm does not explicitly teach generating an alert indicative of a broken chain of custody. However, Williams teaches:
wherein the server is further programmed to generate an alert indicative of the chain of custody being broken in the event: (i) the processor has failed to wirelessly transmit the first information to the server within a predetermined amount of time, (ii) one or more of the plurality of locations of the object is detected to be out of a predetermined area, (iii) an apparent speed of the object exceeds a predetermined speed of travel, or (iv) one or more of the plurality of locations of the object is determined to be inconsistent based on the plurality of first wireless signals transmitted from the plurality of access points (see [0034] "a generation of a time-based geofence (step 410). The term "geofence" refers to a selected or defined geographical area. For example, server 110 may store geographical areas surrounding a number of known locations...For example, a geofence may be generated for an area (e.g., 1 mile, 5 miles, 10 miles) surrounding the destination of a shipped object" and [0045] "a determination of a potential risk associated with a shipped object (step 610). For example, as discussed above, a sensor device 120 may fail to enter a time-based geofence by a particular time and a determination may be made that the sensor device 120 is associated with one or more shipped objects" and [0046] "based on the potential risk, server 110 enables a panic button in the user interface 130" enabling panic button an alert that a package may be stolen/lost (see [0021]) based on an object being detected outside of a predetermined area. Examiner notes that since the options possibilities are presented in the alternative, only one option is required to read on the claim as a whole)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Williams with the combination of Moshfeghi, Kim, and Dahm. As Williams states in [0003]-[0004] “existing techniques for tracking a shipped object are often limited in usefulness when situations arise that may be a risk to a shipped object. For example, existing techniques for tracking a shipped object are often limited in usefulness for a shipped object that is off pace (e.g., the shipped object is delayed) or of track (e.g., the shipped object has deviated from a planned route)…Improvements in techniques for detecting and resolving risks associated with shipped objects are desirable”. By combining the teachings of Williams indicating a risk to a package in transit into the combination of Moshfeghi, Kim, and Dahm, the resulting system could implement the actions in Williams [0022] in response to a detected risk to the package to attempt to remedy the issue.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moshfeghi and Dahm.
Regarding claim 45, Kim teaches:
A shipping container comprising: a parcel configured to store a good (see Col. 3 lines 5-9 "when a customer orders multiple items from an electronic commerce company or Internet-based retailer, the items may be shipped to the customer from a fulfillment center of the electronic commerce company via one or multiple packages")
an array of antennas for wirelessly receiving a plurality of wireless signals from a plurality of access points in an infrastructure (see Col. 9 lines 13-15 "the radio tag 300 may include an antenna 312 to receive interrogation signals 310 and transmit response signals 308" as well as Col. 3 lines 7-12 “the items may be shipped to the customer from a fulfillment center of the electronic commerce company via one or multiple packages. When items to be shipped to a single customer are packed in multiple packages 106, the fulfillment center applies a radio tag 108a-108d to the individual packages 106a-106d” for packages being shipped in an infrastructure (which can be indoors or outdoors per Applicant specification [0185]) and Col. 12 lines 27-31 “the wireless communication device may be…an access point or other device that may receive and/or transmit information wirelessly” for tags communicating wireless with access points)
and a location tag being including the array of antennas for attachment to the parcel, the location tag being programmed to (see Col. 9 lines 13-15 "the radio tag 300 may include an antenna 312 to receive interrogation signals 310 and transmit response signals 308")
the parcel travels from a starting point to a destination point (see Col. 3 lines 5-9 "when a customer orders multiple items from an electronic commerce company or Internet-based retailer, the items may be shipped to the customer from a fulfillment center of the electronic commerce company via one or multiple packages")
While Kim teaches that the antennas can receive signals, Kim teaches in Col. 7 line 65 thru Col. 8 line 7 that the location tags are transmitting signals as part of the process to locate the tags instead of the tags receiving signals as part of the process. Kim also does not explicitly teach the transmission of first information that was processed from received wireless signals to the server or the tags then receiving the coordinates from the server. However, Moshfeghi teaches:
receiving a plurality of wireless signals from a plurality of access points in an infrastructure, the plurality of wireless signals providing location information for the plurality of access points in the infrastructure (see [0068] "Each radio 415 includes an antenna 420, a transmit module 430, a receive module 432, and a digital baseband module 435. The radios 415 of the moving scanner 400, as well as the radios (e.g., satellites 440-443, access points 444-449, and cell towers 450 and 455) in the geographical area of interest (i.e., the environment 405) may be Multiple-Input Multiple-Output (MIMO) systems that have multiple antennas which transmit independently and hence improve the accuracy by providing more channel characteristics data" for transceivers receiving signals from access points 115-117 in Fig. 1. See [0121] “The process characterizes each received signal using one or more signal characterization parameters such as channel FFT coefficients, time of arrival delay using preamble correlation, beacon signal strength, etc… Each signal has a unique identifier that identifies the source of the signal. Such identifiers in some embodiments include MAC ID for WLAN, cell tower ID for cellular, Satellite ID for GPS, etc.” and [0072] for access points being installed at known locations for plurality of wireless signals having characteristics related to the location of the device and the access points. Finally, Examiner notes that “infrastructure” as used in Applicant’s disclosure includes outdoor environments, see specification [0185] “abundant population of access points 122, 124, 126 that are distributed in both indoor establishments and an external infrastructure (e.g., outside or open infrastructure)”)
process the plurality of wireless signals from the plurality of access points to generate first information indicative of a plurality of locations of the parcel during transit based on the location information for the plurality of access points in the infrastructure as the parcel moves through the infrastructure (see [0121] "the process extracts (at 1010) characteristics of all the signals received by all of the mobile device's receivers. The process characterizes each received signal using one or more signal characterization parameters such as channel FFT coefficients, time of arrival delay using preamble correlation, beacon signal strength, etc. The details of extracting characteristics of signals are described above by reference to FIGS. 3-6. Each signal has a unique identifier that identifies the source of the signal. Such identifiers in some embodiments include MAC ID for WLAN, cell tower ID for cellular, Satellite ID for GPS, etc." The controller extracting the characteristics of the wireless signals from the access points to generate information indicative of the locations.)
transmit the first information to a server (see [0129] "the process transfers (at 1035) the extracted channel characteristics data from the mobile device to a network server" and [0070] "the channel characteristics data stored in memory 460 is transferred to a centralized networked database 410 at regular time intervals. In some embodiments, the transfer of data is carried out by a local server 465 that makes a...wireless connection (e.g., using cellular, public hotspot WLAN, or other wireless method) to a networked server 470")
and receive a plurality of location coordinates from the server identifying the plurality of locations of the parcel based on the first information (see [0129] "The process calculates (at 1045) the mobile device's position by the networked server using interpolation and matching techniques as described above for the operation 1025. The process then optionally filters (at 1050) the calculated position or location of the mobile device by the network server's position module and sends the filtered position back to the mobile device" and [0092] "position or location information of a mobile device includes the actual coordinates of the mobile device")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Moshfeghi with Kim. As Moshfeghi states in [0003] “One of the sources of errors in wireless positioning is multipath propagation…These effects cause errors in GPS data, RSSI, AOA, TOA, TDOA and Doppler shift” and [0063] “Multipath propagation reduces the accuracy of conventional triangulation positioning methods by introducing timing and distance errors. However, with the disclosed method, multipath propagation increases the positioning accuracy because it makes the channel characteristics signature at one location more unique and distinguishable from another location”. Therefore, by incorporating the wireless position of Moshfeghi with the package of Kim, the resulting combination provides a more accurate position for the package in transit by taking advantage of multipath propagation instead of multipath propagation degrading accuracy. 
The combination of Kim and Moshfeghi still does not explicitly teach a server constructing a map indicating the plurality of locations of the object relative to the location information of the plurality of access points to mitigate spoofing. However, Dahm teaches:
a server to construct a map indicating the plurality of locations of the parcel relative to the location information for the plurality of access points (see [0024]-[0025] “an interactive electronic map is generated of the physical space. This interactive electronic map may be based on a floor plan or other architectural diagram of the space. Also located on the interactive electronic map is the location of each of a plurality of sensors that are installed in the physical space”. See [0089] “In an exemplary map of a school 400 depicted in FIG. 4, wireless-enabled devices may be located as being present in a Gym and Classrooms” and claim 1 “the determining the location further comprising mapping a received signal from the wireless-enabled device to an electronic interactive map of the physical space with a known marked location for each of the plurality of sensors” for the generated map having the locations of devices and sensors both plotted)
the server constructing the map to mitigate spoofing which corresponds to a misrepresentation of a location of the parcel relative to a location of one or more of the plurality of access points in the infrastructure (see [0054] “The system for monitoring location of wireless-enabled devices may compare the number of devices scanned and their corresponding MAC addresses over time to determine which device MAC addresses may be spoofed. For example, 15 devices may be picked up by the passive scanning method at a first time. When the next scanning occurs at a second time (40 seconds later), the system for monitoring location of wireless-enabled devices may determine that 15 devices are also picked up by the scanning and in approximately the same location, but the MAC address of at least one of the devices has changed. From this information, the system can probabilistically determine that the two different MAC addresses from a device at the same location are most likely both attributable to a single wireless-enabled device” comparing locations of two apparently different MAC addresses to determine whether a MAC address is being spoofed. Also see [0056] for probabilistically determining spoofed devices where the devices move. In this case, Examiner notes that spoofing in these cases is attempting to misrepresent a location of the object by attempting to change/hide its MAC address from the system so the system thinks an object is in an area when it actually is not)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the mapping and spoof mitigation of Dahm with the combination of Kim and Moshfeghi. As Dahm states in [0069] “Utilizing a combination of known locations of sensors and the electronic interactive map of the space, a physical location of a wireless-enabled device can be determined and monitored with more accuracy”. Therefore, by incorporating the interactive map of Dahm, the location accuracy of the combined system can be improved. Regarding spoofing prevention, Dahm states in [0061] that the actual number of devices in the area can be determined. Therefore, the combined system will not “track” spoofed/fake devices.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moshfeghi, Dahm and Hamm (U.S. Pre-Grant Publication No. 2010/0153220, hereafter known as Hamm). 
Regarding claim 46, the combination of Kim, Moshfeghi, and Dahm teaches all of the limitations of claim 45 above. While Kim is silent regarding the material of the taught packages, Kim implies, but does not explicitly teach, that the packages are non-reusable. However, Hamm teaches:
wherein the parcel is non-reusable or a reusable container (see [0018] “The present invention extends the life of packaging materials by providing and tracking reusable containers that are designed to be used multiple times for the same or substantially similar purpose or function before the container is recycled” and [0020] “each container includes a data device that is situated on or in the container” for reusable containers with tracking devices)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hamm with the combination of Kim, Moshfeghi, and Dahm. As Hamm states in [0005] “Packaging materials are an urgent focus for sustainability” and [0006] “Embodiments of the present invention relate to an innovative, environmentally conscious, reusable, self-contained shipping system and related methods that replace the need for traditional packaging materials such as corrugated boxes, packing boxes, wood, polystyrene, packing "peanuts," plastic shrink-wrap, "bubble" wrap, wooden pallets and the like”. Therefore, by combining the reusable containers of Hamm into the combination of Kim, Moshfeghi, and Dahm, the sustainability of the delivery system will increase and the environmental impacts will decrease. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bandil et al. (U.S. Patent No. 11,062,256) teaches Bluetooth tags on items in a supply chain that communicate with Bluetooth readers
Swart et al. (U.S. Pre-Grant Publication No. 2019/0124475) teaches real-time location tracking using tags and beacons
Manci et al. (U.S. Pre-Grant Publication No. 2017/0372184) teaches mapping positions of badges
Grobman (U.S. Pre-Grant Publication No. 2013/0337827) teaches using sensors to evaluate the reliability of a location signal of a device
“System for Detecting and/or Locating Portable Objects using Beacon Devices” teaches using beacon devices to track locations of IoT devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628